Citation Nr: 0306714	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  00-04 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran had active service from February 1979 to February 
1980 and from July 1981 to March 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the VA 
Regional Office (RO) in Montgomery, Alabama.  The RO denied 
claims for service connection for residuals of right and left 
knee injuries.

The veteran provided oral testimony before a Hearing Officer 
at the RO in March 2000 and before the undersigned Veterans 
Law Judge via a Travel Board hearing held at the RO in June 
2002, transcripts of which have been associated with the 
claims file.

Because these claims had been denied in a September 1996 
rating decision, the Board reviewed the issues in October 
2002 based on whether new and material evidence had been 
submitted to reopen the service connection issues.  In an 
October 2002 decision, the Board found that new and material 
evidence had been submitted to reopen claims of service 
connection for right and left knee disorders.

In October 2002, the Board undertook additional development 
on the issues of service connection for right and left knee 
disorders, pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002), specifically obtaining a VA examination.  
The veteran underwent a VA examination in February 2003, and 
in March 2003, the Board provided notice of the development, 
as required by 38 C.F.R. § 20.903.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West  2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the RO to provide expeditious handling of all cases that have 
been remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

Regulations have recently been promulgated that give the 
Board the discretion to perform internal development in lieu 
of remanding the case to the agency of original jurisdiction.  
See 38 C.F.R. § 19.9 (2002).

There are still actions, however, that must be accomplished 
at the RO level because the required action takes place there 
or because current law requires it.  One such circumstance is 
where the agency of original jurisdiction has performed 
little or no development.  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA amounts 
to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.

Inasmuch as the case must be remanded for the RO for the 
above-mentioned reason, the RO will be asked to accomplish 
additional necessary development - specifically, obtaining VA 
medical records.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.   

3.  The RO should obtain all records from 
the VA outpatient clinic in Mobile, 
Alabama, from March 1987 to the present, 
to include all records regarding 
treatment of knee symptomatology from 
March 2000 to the present.

4.  The RO should then conduct any 
necessary development brought about by 
the appellant's response to the VCAA 
letter to include obtaining any medical 
records not currently on file that are 
identified pursuant to that letter and by 
evidence obtained in conjunction with the 
action paragraphs of this remand, and 
issue a supplemental statement of the 
case, if necessary.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


